                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALVIN HENRY DALTON,                                 Case No. 19-cv-03091-JST
                                                        Petitioner,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     KOENIG,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Petitioner, a state prisoner incarcerated at Correctional Training Facility, commenced this

                                  15   action by filing a petition for writ of habeas corpus. He asserts that prison officials violated his

                                  16   due process rights when they denied him an overnight spousal visitation. Dkt. No. 1-1 at 32–37.

                                  17   Petitioner’s request to proceed in forma pauperis is granted. Dkt. No. 6. For the reasons set forth

                                  18   below, the Court DISMISSES this action without prejudice to Petitioner filing a civil rights action.

                                  19                                              DISCUSSION

                                  20          The Court must dismiss Petitioner’s case for lack of habeas corpus jurisdiction because his

                                  21   claims do not affect the fact or duration of his confinement. “‘Federal law opens two main

                                  22   avenues to relief on complaints related to imprisonment: a petition for habeas corpus, 28 U.S.C. §

                                  23   2254, and a complaint under the Civil Rights Act of 1871, Rev. Stat. § 1979, as amended, 42

                                  24   U.S.C. § 1983. Challenges to the validity of any confinement or to affecting its duration are the

                                  25   province of habeas corpus . . .’” Hill v. McDonough, 547 U.S. 574, 579 (2006) (quoting

                                  26   Muhammad v. Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the circumstances of

                                  27   his confinement, however, may be brought under § 1983.” Id.

                                  28          Where a successful challenge to a prison condition will not necessarily shorten the
                                   1   prisoner’s sentence, a civil rights action under 42 U.S.C. § 1983 is proper and habeas jurisdiction

                                   2   is absent. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003). In addition, the preferred

                                   3   practice in the Ninth Circuit has been that challenges to conditions of confinement be brought in a

                                   4   civil rights complaint. See Badea v. Cox, 931 F.2d 573, 574 (9th Cir. 1991) (civil rights action

                                   5   proper method of challenging conditions of confinement); Crawford v. Bell, 599 F.2d 890, 891–92

                                   6   & n.1 (9th Cir. 1979) (affirming dismissal of habeas petition because challenges to terms and

                                   7   conditions of confinement must be brought as civil rights complaint).

                                   8          In this action, Petitioner asserts that prison officials violated his due process rights when

                                   9   they denied him an overnight spousal visitation. The petition does not attempt to challenge either

                                  10   the fact of his conviction or the length of his sentence. Rather, his claims relate entirely to the

                                  11   conditions of his confinement, and success in this action would not result in his release from

                                  12   prison nor shorten his stay in prison.
Northern District of California
 United States District Court




                                  13          A district court may construe a habeas petition by a prisoner attacking the conditions of his

                                  14   confinement as pleading civil rights claims under 42 U.S.C. § 1983. Wilwording v. Swenson, 404

                                  15   U.S. 249, 251 (1971), superseded by statute on other grounds, Prison Litigation Reform Act of

                                  16   1995, Pub. L. No. 104-134, 110 Stat. 1321-71, as amended, 42 U.S.C. § 1997e et seq., as

                                  17   recognized in Woodford v. Ngo, 548 U.S. 81, 84 (2006). Nonetheless, the Court declines to do so

                                  18   here for the following reasons. The difficulty with construing a habeas petition as a civil rights

                                  19   complaint is that the two forms used by most prisoners request different information and much of

                                  20   the information necessary for a civil rights complaint is not included in the habeas petition filed

                                  21   here. Examples of the potential problems created by using the habeas petition form rather than the

                                  22   civil rights complaint form include the potential omission of intended defendants, potential failure

                                  23   to link each defendant to the claims, and potential absence of an adequate prayer for relief. A

                                  24   habeas action differs in many ways from a civil rights action: (1) a habeas petitioner has no right

                                  25   to a jury trial on his claims; (2) the Court may be able to make credibility determinations based on

                                  26   the written submissions of the parties in a habeas action; (3) state court (rather than administrative)

                                  27   remedies must be exhausted for the claims in a habeas action; (4) the proper respondent in a

                                  28   habeas action is the warden in charge of the prison, but he or she might not be able to provide the
                                                                                          2
                                   1   desired relief when the prisoner is complaining about a condition of confinement; and (5) damages

                                   2   cannot be awarded in a habeas action. It is not in the interest of judicial economy to allow

                                   3   prisoners to file civil rights actions on habeas forms because virtually every case, including this

                                   4   one, will be defective at the outset and require additional court resources to deal with the concerns

                                   5   created by the different filing fees and the absence of information pertinent to civil rights claims

                                   6   on a habeas form.

                                   7                                              CONCLUSION

                                   8          For the reasons stated above, the Court DISMISSES Petitioner’s habeas action without

                                   9   prejudice to filing a civil rights action under 42 U.S.C. §1983. Petitioner’s request to proceed in

                                  10   forma pauperis is GRANTED. Dkt. No. 6.

                                  11          If Petitioner chooses to pursue a civil rights action, he must use the Court’s civil rights

                                  12   complaint form. If he wishes to proceed in forma pauperis rather than paying the $350.00 filing
Northern District of California
 United States District Court




                                  13   fee, he must submit a completed in forma pauperis application, a certificate of funds, and a copy

                                  14   of his prisoner trust account statement.

                                  15          The Clerk of the Court shall send Petitioner a blank civil rights form and the Court’s

                                  16   prisoner in forma pauperis application form along with his copy of this Order.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 28, 2019
                                                                                        ______________________________________
                                  19
                                                                                                      JON S. TIGAR
                                  20                                                            United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         3
